Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT, dated as of May 15, 2007 (this “Agreement”) between Oracle
Corporation, a Delaware corporation (“Parent”), and the individual listed as
“Stockholder” on the signature page hereto (“Stockholder”).

WHEREAS, as a condition and inducement to Parent’s and Aqua Acquisition
Corporation’s (“Merger Subsidiary”) willingness to enter into an Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), with Agile
Software Corporation, a Delaware corporation (the “Company”), Parent has
requested Stockholder, and Stockholder has agreed, to enter into this Agreement
with respect to all shares of common stock, par value $0.001 per share, of the
Company that Stockholder beneficially owns (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) (the “Shares”).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

VOTING AGREEMENT; GRANT OF PROXY

Section 1.01 Voting Agreement. Until the earlier of the Effective Time or the
termination of the Merger Agreement in accordance with its terms (the
“Termination Date”), Stockholder hereby agrees to vote or exercise its right to
consent with respect to all Shares that Stockholder is entitled to vote at the
time of any vote or action by written consent to approve and adopt the Merger
Agreement and any action required in furtherance thereof at any meeting of the
stockholders of the Company, and at any adjournment thereof, at which such
Merger Agreement and other related agreements (or any amended version thereof),
or such other actions, are submitted for the consideration and vote of the
stockholders of the Company. Stockholder hereby agrees that it will not vote any
Shares in favor of, or consent to, and will vote against and not consent to, the
approval of any (i) Acquisition Proposal, (ii) reorganization, recapitalization,
liquidation or winding-up of the Company or any other extraordinary transaction
involving the Company other than the Merger, or (iii) proposal made in
opposition to or in competition with consummation of the Merger or the
transactions contemplated by the Merger Agreement.

Section 1.02 Irrevocable Proxy. Stockholder hereby revokes any and all previous
proxies granted with respect to the Shares. By entering into this Agreement,
Stockholder hereby grants a proxy appointing Parent as Stockholder’s
attorney-in-fact and proxy, with full power of substitution, for and in
Stockholder’s name, to vote, express consent or dissent, or otherwise to utilize
such voting power in the manner contemplated by Section 1.01 above as Parent or
its proxy or substitute shall, in Parent’s sole discretion, deem proper with
respect to the Shares. The proxy granted by Stockholder pursuant to this Article
1 is irrevocable and is granted in consideration of



--------------------------------------------------------------------------------

Parent entering into this Agreement and the Merger Agreement and incurring
certain related fees and expenses. The proxy granted by Stockholder shall not be
exercised to vote, consent or act on any matter except as contemplated by
Section 1.01 above. The proxy granted by Stockholder shall be revoked upon
termination of this Agreement in accordance with its terms.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent that:

Section 2.01 Corporation Authorization. The execution, delivery and performance
by Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the powers (corporate and otherwise)
of Stockholder and, if applicable, have been duly authorized by all necessary
corporate action. This Agreement constitutes a valid and binding Agreement of
Stockholder, enforceable against Stockholder in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, moratorium or
similar law affecting creditors’ rights generally and to rules of law governing
specific performance, injunctive relief and other equitable remedies. If
Stockholder is married and the Shares and options set forth on the signature
page hereto opposite such Stockholder’s name constitute community property under
Applicable Law, this Agreement has been duly authorized, executed and delivered
by, and constitutes the valid and binding agreement of, such Stockholder’s
spouse, enforceable against such Stockholder’s spouse in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to rules of law governing specific performance, injunctive relief and other
equitable remedies. If this Agreement is being executed in representative or
fiduciary capacity, the Person signing this Agreement has full power and
authority to enter into and perform this Agreement.

Section 2.02 Non-Contravention. The execution, delivery and performance by
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws of Stockholder, if any, (ii) violate any Applicable Law,
(iii) conflict with or violate or require any consent, approval, notice or other
action by any Person under, constitute a default under, or give rise to any
right of termination, cancellation or acceleration or to a loss of any benefit
to which Stockholder is entitled under any provision of any agreement or other
instrument binding on Stockholder or any of Stockholder’s properties or assets,
including, without limitation, the Shares or (iv) result in the imposition of
any Lien on any asset of Stockholder, except in the case of (ii) through (iv) as
would not reasonably be expected to prevent or materially delay the performance
by Stockholder of any of its obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.03 Ownership of Shares. Stockholder (together with Stockholder’s
spouse if Stockholder is married and the Shares and options set forth on the
signature page hereto opposite such Stockholder’s name constitute community
property under Applicable Law) is the record or beneficial owner of the Shares
and options set forth on the signature page hereto opposite such Stockholder’s
name, free and clear of any Lien and any other limitation or restriction
(including any restriction on the right to vote or otherwise dispose of the
Shares, but other than any restrictions on transfer pursuant to applicable
securities laws). None of the Shares or options is subject to any voting trust
or other agreement or arrangement with respect to the voting of such Shares or
options.

Section 2.04 Total Shares. Except for the Shares and options set forth on the
signature page hereto, as of the date of this Agreement, Stockholder does not
beneficially own any (i) shares of capital stock or voting securities of the
Company, (ii) securities of the Company convertible into or exchangeable for
shares of capital stock or voting securities of the Company or (iii) options or
other rights to acquire from the Company any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of the Company.

Section 2.05 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Stockholder:

Section 3.01 Corporation Authorization. The execution, delivery and performance
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action. This Agreement constitutes a valid
and binding agreement of Parent, enforceable against Parent in accordance with
its terms, subject to the effect of any applicable bankruptcy, insolvency,
moratorium or similar law affecting creditors’ rights generally and to rules of
law governing specific performance, injunctive relief and other equitable
remedies.

ARTICLE 4

COVENANTS OF STOCKHOLDER

Stockholder hereby covenants and agrees that until the Termination Date:

 

3



--------------------------------------------------------------------------------

Section 4.01 No Proxies for or Encumbrances on Shares. Except pursuant to the
terms of this Agreement, Stockholder shall not, without the prior written
consent of Parent, directly or indirectly (except, if Stockholder is an
individual, as a result of the death of Stockholder), (i) grant any proxies or
enter into any voting trust or other agreement or arrangement with respect to
the voting of any Shares or (ii) sell, assign, transfer, encumber or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect sale, assignment, transfer,
encumbrance or other disposition of, any Shares during the term of this
Agreement. Notwithstanding the foregoing, Stockholder may (i) transfer shares to
a family member or trust for estate planning purposes provided that, as a
condition to such transfer, the transferee agrees in writing to be bound by the
terms and provisions of this Agreement, and (ii) in connection with the exercise
of any options to purchase Company Common Stock (cashless or otherwise), sell
Shares in an amount that is sufficient to (x) satisfy the payment of any tax
liability incurred by Stockholder in connection with such exercise and (y) pay
the exercise price of such options.

Section 4.02 Other Offers. Stockholder (in Stockholder’s capacity as such),
hereby agrees to be bound by the provisions of Section 6.03 of the Merger
Agreement.

Section 4.03 Additional Shares. In the event that Stockholder acquires record or
beneficial ownership of, or the power to vote or direct the voting of, any
additional voting interest with respect to the Company, such voting interests
shall, without further action of the parties, be subject to the provisions of
this Agreement, and the number of Shares set forth on the signature page hereto
will be deemed amended accordingly. Stockholder shall promptly notify Parent of
any such event.

Section 4.04 Appraisal Rights. Stockholder agrees not to exercise any rights
(including under Section 262 of the General Corporation Law of the State of
Delaware) to demand appraisal of any Shares which may arise with respect to the
Merger.

Section 4.05 Actions. Stockholder agrees that it will not (a) bring, commence,
institute, maintain, prosecute, participate in or voluntarily aid any action,
claim, suit or cause of action, in law or in equity, in any court or before any
governmental entity (an “Action”), which challenges the validity of or seeks to
enjoin the operation of any provision of this Agreement or (b) bring or commence
any Action that alleges that the execution and delivery of this Agreement by
Stockholder, either alone or together with the other voting agreements to be
delivered in connection with the execution of the Merger Agreement, or the
approval of the Merger Agreement by the Board of Directors of the Company,
breaches any fiduciary duty of the Board of Directors of the Company or any
member thereof.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01 Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

Section 5.02 Further Assurances. Parent and Stockholder (in its capacity as
such) will each execute and deliver, or cause to be executed and delivered, all
further documents and instruments as the other may reasonably request and use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary and all things the other party may
reasonably deem proper or advisable under applicable laws and regulations, to
carry out the purpose of this Agreement.

Section 5.03 Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the Termination Date.

Section 5.04 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.05 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective

 

5



--------------------------------------------------------------------------------

successors and assigns; provided that, except as otherwise provided in
Section 4.01 Stockholder may not assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of Parent. Any assignment in violation of this Section 5.05 shall be null and
void.

Section 5.06 Governing Law. This Agreement shall be governed by and construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the conflicts of law rules of such State.

Section 5.07 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto and the Merger
Agreement has become effective. Until and unless each party has received a
counterpart hereof signed by the other party hereto and the Merger Agreement has
become effective, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

Section 5.08 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 5.09 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the State of Delaware or any Delaware state court, in addition
to any other remedy to which they are entitled at law or in equity.

Section 5.10 Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

Section 5.11 Action in Stockholder’s Capacity Only. Stockholder, if a director
or officer of the Company, does not make any agreement or understanding herein
as a director or officer of the Company. Stockholder signs this Agreement solely
in his or her capacity as a beneficial owner of the Shares and nothing herein
shall limit or affect

 

6



--------------------------------------------------------------------------------

any actions taken in his or her capacity as an officer or director of the
Company, including (i) complying with or exercising such Stockholder’s fiduciary
duties as a member of the Board of Directors of the Company and
(ii) participating in his or her capacity as an officer or director of the
Company in discussions or negotiations in accordance with Section 6.03 of the
Merger Agreement.

Section 5.12 No Obligation to Exercise Options. Notwithstanding any provision of
this Agreement to the contrary, nothing in this Agreement shall obligate
Stockholder to exercise any option or other right to acquire shares of Company
Stock.

Section 5.13 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to Parent, to:

 

  Oracle Corporation   500 Oracle Parkway   Redwood City, California 94065  
Attention: General Counsel   Facsimile No.: (650) 633-1813

with a copy to:

 

    Skadden, Arps, Slate, Meagher & Flom LLP     525 University Avenue     Suite
1100     Palo Alto, California 94301     Attention:   Kenton J. King      
Celeste E. Greene     Facsimile No.: (650) 470-4570; and

if to Stockholder, to: the address for notice set forth on the signature page
hereof

with a copy to:

 

 

Agile Software Corporation

 

6373 San Ignacio Avenue

 

San Jose, California 95119

 

Attention:

 

Carolyn Vanderhorst Aver, Executive Vice President and Chief Financial Officer

Douglas Clark Neilsson, Senior Vice President and General Counsel

 

Facsimile No.:

All such notices, requests and other communications shall be deemed received
(i) on the date of delivery if delivered personally, (ii) on the date of
confirmation of receipt of transmission by facsimile transmission, or (iii) on
the date of confirmation of receipt if delivered by an internationally
recognized courier service.

 

7



--------------------------------------------------------------------------------

Section 5.14 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.15 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

Section 5.16 Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. A party hereto shall not be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

Section 5.17 No Ownership Interest. All rights, ownership and economic benefits
of and relating to the Shares and options shall remain vested in and belong to
Stockholder, and Parent shall have no authority to exercise any power or
authority to direct Stockholder in the voting of any of the Shares, except as
otherwise specifically provided herein, or in the performance of Stockholder’s
duties or responsibilities as a stockholder of the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ORACLE CORPORATION By:  

 

Name:   Title:   STOCKHOLDER: By:  

 

Name:   Title:   Address for notices: SPOUSE OF STOCKHOLDER: Name:  

 

 

Class of Stock

 

Shares Owned

 

Options Owned

Common Stock

   

 

9